UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC File No 000-54851 CUSIP Number:13 8857 107 (Check One): Form 10-KForm 20-FForm 11-KX Form 10-QForm 10-DForm N-SARForm N-CSR For Period Ended:January 31, 2013 Transition Report on Form 10-K Transition Report on Form 20-F Transition Report on Form 11-K Transition Report on Form 10-Q Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I - REGISTRATION INFORMATION Canyon Gold Corp. Full Name of Registrant Former Name if Applicable: 7810 Marchwood Place Address of Principal Executive Office ( Street and Number ) Vancouver BC, Canada V5S 4A6 City, State and Zip Code PART II - RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate) (a)The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; X (b)The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K or Form -SAR, or portion thereof, will be filed on or before the fifteenth calendar following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on the or before the fifth calendar day following the prescribed due date: and (c)The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III - NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The registrant has finalized its financial statements for the quarter ended January 31, 2013, but did not have sufficient time to have its certifyingauditors review the statements and have the Edgarized Form 10-Q completed by the filing deadline.The registrant expects that the review will be completed and Form 10-Q finalized in order to file the report within the prescribed extension period. PART IV - OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification. Delbert G. Blewett604 202-3212 (Name)(Area Code)(Telephone Number) (2)Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to filesuch report(s) been filed? If answer is not, identify reports(s). Yes XNo – (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year willbe reflected by the earnings statements to be included in the subject report or portion thereof? Yes -No X Canyon Gold Corp. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date:March 15, 2013By /S/ DELBERT G. BLEWETT Delbert G. Blewett President INSTRUCTION:The form may be signed by an executive officer of the registrant or by any other duly authorized representative.The name and title of the person signing the form shall be typed or printed beneath the signature.If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative's authority to sign on behalf of the registrant shall be filed with the form. ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001).
